department of the treasury internal_revenue_service government entities tax exempt and division number release date date date uil taxpayer_identification_number num a person to contact id number ------------------------------- -------------------- certified mail return receipt requested dear -------------- contact telephone number this is a final_determination regarding your exempt status under sec_501 of the internal_revenue_code irc recognition of your exemption from federal_income_tax as an organization described in sec_501 is retroactively revoked to date1 because it is determined that you have not established that you are observing the conditions required for the continuation of an exempt status we previously mailed you a report explaining our proposed revocation of your tax-exempt status based on an examination you have consented to agreement with our findings by signing form 6018-a consent to proposed action on date2 accordingly your exemption from federal_income_tax is revoked effective date1 you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for all years beginning date1 you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal sincerely r c johnson director eo examinations appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at this is a final revocation letter if you have any questions please call the contact person at the telephone number shown in the heading of this letter thank you for your cooperation
